     Case 1:19-cv-02378 Document 1 Filed 08/20/19 USDC Colorado Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No.

JAMES MCKEE,

                Plaintiffs,

v.

EQUIFAX INFORMATION SERVICES LLC,
           Defendants.


                                    NOTICE OF REMOVAL


        Defendant, Equifax Information Services LLC (“Equifax”), by Counsel, hereby files this

Notice of Removal of this action from the Boulder County District Court, to the United States

District Court for the District of Colorado. This Notice of Removal is filed pursuant to 28

U.S.C. §§ 1441 and 1446. In support hereof, Defendants show this Court as follows:

        1.      An action was filed on July 11, 2019 in the Boulder County District Court,

entitled McKee v. Equifax Information Services LLC (the “State Court Action”).

        2.      Equifax was served with the Complaint on July 24, 2019.

        3.      This Notice is being filed with this Court within thirty (30) days after Equifax was

served with a copy of Plaintiff’s initial pleading setting forth the grounds for her action and her

claims for relief.

        4.      This Court has original jurisdiction over this case pursuant to 28 U.S.C. § 1331, in

that this is a civil action arising under the Constitution, laws or treaties of the United States;

specifically 15 U.S.C. § 1681 et seq., otherwise known as the Fair Credit Reporting Act



                                                 1
   Case 1:19-cv-02378 Document 1 Filed 08/20/19 USDC Colorado Page 2 of 3




(“FCRA”), as follows:

               (a)     Plaintiff’s Complaint, on its face, alleges a violation of the FCRA. (See

Plaintiff’s Complaint, ¶ 4).

               (b)     The FCRA, pursuant to 15 U.S.C. § 1681(p), provides that any action

alleging a violation of its provisions “may be brought in any appropriate United States district

court without regard to the amount in controversy . . .”

         5.    Promptly after the filing of this Notice of Removal, Equifax shall give written

notice of the removal to Plaintiff and to the Clerk of the Boulder County District Court, as

required by 28 U.S.C. § 1446(d).

         6.    Attached hereto, as Exhibit A, are copies of the Summons and Complaint served

upon Equifax in the State Court Action.

         WHEREFORE, Equifax requests that the above-described action be removed to this

Court.

         DATED: August 20, 2019.              Respectfully submitted,
                                              EQUIFAX INFORMATION SERVICES LLC

                                              s/ Megan Garnett
                                              Megan Garnett
                                              Polsinelli, P.C.
                                              1401 Lawrence Street, Suite 2300
                                              Denver, CO 80202
                                              Tel. (303) 583-8238
                                              MGarnett@Polsinelli.com
                                              Counsel for Defendant Equifax Information
                                              Services LLC




                                                 2
   Case 1:19-cv-02378 Document 1 Filed 08/20/19 USDC Colorado Page 3 of 3




                               CERTIFICATE OF SERVICE

       This is to certify that on August 20, 2019, a true and correct copy of the above and

foregoing document has been electronically filed with the Clerk of the Court using the CM/ECF

system and the same was mailed to the following parties:

 James McKee
 2885 Sanford Avenue SW #44476
 Grandville, MI 49418


                                            s/ Megan Garnett
                                            Megan Garnett




                                               3
